Citation Nr: 1811388	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  05-41 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected pes planus.

2.  Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 and from August 1965 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) from August 2004, July 2010, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Veteran testified at a Board hearing.  Additionally, he testified at RO formal hearings in November 2004 and April 2009.  Transcripts of all the hearings are of record.

In November 2015, the Board remanded these matters, along with several claims for service connection to the agency of original jurisdiction (AOJ).

In April 2017, the Board granted service connection for bilateral ankle arthritis, bilateral knee arthritis, right hip arthritis and lumbosacral spine arthritis.  The Board denied service connection for a neck disability and bilateral lower extremity nerve disability, as well as increased ratings for bilateral pes planus and bilateral hallux rigidus.  The Board remanded the TDIU appeal and the appeal for service connection for headaches.


FINDINGS OF FACT

1.  Headaches are not related to active service, did not have their onset therein, and are not caused or aggravated by service-connected disability.

2.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases.  38 C.F.R. § 3.309(a).  In this instance, the Veteran has been diagnosed with headaches generally, not specifically with migraines. However, considering the chronic nature of the Veteran's headaches, as will be discussed below, and the designation of migraine headaches as chronic diseases, the Board concludes that the Veteran's headaches qualify as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, as headaches qualify under 38 C.F.R. § 3.309(a) as chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

As to direct service connection, that the Veteran has been diagnosed with headaches is not in doubt.

In service, headaches were reported in April 1969, July 1969 and September 1970.  

As to any nexus between headaches and service, pursuant to the Board's remand, an opinion was rendered in October 2017 by a VA examiner.  The examiner opined that it was less likely than not that headaches were related to service.  As rationale, the examiner explained that the three times that the Veteran was seen for headaches in service, those instances were symptoms, rather than any sort of chronic disability.  Specifically, he explained that the April 1969 occurrence was due to swollen gland.  The July 1969 occurrence was treated conservatively without recurrence, as was the September 1970 occurrence.  The examiner explained that upon discharge, there were no headache problems in May 1975.  Further, following service, in August 1984, the Veteran reported that he did not have frequent or severe headaches.  In February 2013, the Veteran reported that headaches had resolved and coincided with the stress of running his own business.  The examiner explained that he found no chronic headache disability at any point following service and to the extent that the Veteran experienced headaches thereafter, such were not related to service as the Veteran reported that his headaches coincided with stress due to running his own business.

The Board finds this opinion, which explicitly states that it is less likely than not that headaches are related to service and is supported by a thorough and cogent rationale, is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds it particularly probative that the examiner discussed the Veteran's in-service headaches, explained that they were either symptoms or otherwise not chronic and that the more recent headaches experienced by the Veteran were related to stress from his business rather than service.

To the extent that the Veteran himself relates headaches to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the October 2017 VA examiner is of far greater probative weight than the lay statements of the Veteran.

The Board has considered the provisions relating to continuity of symptomatology.  However, the Veteran himself reported in August 1984, following service, that he was not experiencing any headaches.  Thus, the Board finds that the provisions relating to continuity of symptomatology are not for application as there is no evidence that the Veteran has experienced headaches since service.  Indeed, the evidence indicates otherwise.

Turning to secondary service connection, the Veteran asserts that his headaches are secondary to service-connected bilateral pes planus.

A May 2016 VA examiner opined that it was less likely than not that pes planus or hallux rigidus caused or aggravated any headaches.  As rationale, the examiner stated that the feet are a totally separate physiologic unit from the head and nothing in the feet can affect the head.  He explained that migraines are caused by a constriction of the vasculature within the cranium and not by any orthopedic condition, like pes planus or hallux rigidus.  Thus, the examiner concluded that headaches were less likely than not caused or aggravated by pes planus or hallux rigidus.

The Board finds this opinion, which explicitly states that it is less likely than not that headaches are caused by or aggravated by pes planus and is supported by a thorough and cogent rationale, is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds it particularly probative that the examiner explained that the feet and head are totally separate physiologic units and do not impact one another.

To the extent that the Veteran himself relates headaches to a service-connected disability, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the May 2016 VA examiner is of far greater probative weight than the lay statements of the Veteran.

For the above reasons, a preponderance of the evidence is against the claim for service connection for headaches, either on a direct or secondary basis.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317(1992).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose, 4 Vet. App. at 363; see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities have changed over the period on appeal, as has his total combined disability rating.  Notably, the Veteran filed his claim for a TDIU on March 3, 2004.  From March 6, 2006, forward, the Veteran has met the criteria for a TDIU as his combined disability rating has exceeded 70 percent.  See 38 C.F.R. § 4.61(a).  For the period from September 23, 2004, forward, the Veteran's combined disability rating was 60 percent, but all of his service-connected disabilities affected a single body system as they were all orthopedic.  However, from March 3, 2004, the Veteran's combined disability rating was 50 percent.  Thus, for the period from September 23, 2004, forward, the Veteran has met the criteria for a TDIU on a schedular basis.  He has not met the criteria prior to that date.

Throughout the period, service connection has been in effect for: right thigh disability (limitation of flexion and extension), bilateral pes planus, dermatitis of the groin, right ankle disability, left ankle disability, tinnitus, right hip disability, right knee disability, left knee disability, lumbar spine disability, hearing loss, and bilateral hallux rigidus.

The Board recognizes that it is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). However, as will be discussed below, the Board concludes that a TDIU is not for assignment and referral to VA's Director of Compensation and Pension is not appropriate as the evidence of record does not reflect that the Veteran is unable to secure and maintain gainful employment due to his service-connected disabilities alone.

By way of background, the Veteran received a Master of Divinity in 1987.  He worked full-time as a pastor until 1997 and then he "watch[ed] a camera" for a security company until 2004.  See TDIU Claim.  He reports he worked until February 2004.

At a May 2016 VA examination, a VA examiner explained that the Veteran's service connected bilateral pes planus, hallux rigidus, bilateral ankle, bilateral knee, bilateral thigh, hip, thigh, lumbar spine disabilities would not impact the Veteran's ability to perform any occupational task and would not preclude employment, especially in a sedentary capacity.

The May 2016 VA examiner noted that service-connected bilateral hearing loss and tinnitus cause some difficulty hearing and understanding words in the employment context.

The record shows that the Veteran was denied disability benefits from the Social Security Administration (SSA) in 2010, when he claimed that he was disabled, at least in part, due to his service-connected pes planus.

Amongst the voluminous evidence of record, the Board acknowledges the multiple lay statements of record regarding the employment impairments caused by the Veteran's service-connected disabilities.  See, e.g., November 2009 Statement of S. M.  Those statements largely discuss the fact that the Veteran has difficulty ambulating and has trouble on his feet from time to time.

The Board notes that no medical opinion is dispositive of whether or not the Veteran is unemployable.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence. Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board notes that outside of the Veteran's lumbar spine disability and hearing loss and tinnitus, the Veteran's service-connected disabilities are all orthopedic disabilities of the lower extremities.

Given the Veteran's occupational history and education, the Board finds that his service-connected disabilities would not prohibit him from securing and maintaining substantially gainful employment.  To begin, the Veteran earned a master's degree in divinity and has largely worked in sedentary-type positions, namely as a pastor and watching cameras for a security company.  Although the Veteran's service-connected disabilities, namely his orthopedic disabilities, would likely impair his ability to perform manual labor, the evidence does not indicate that his disabilities would prevent him from working in sedentary-type jobs, in which he has exclusively worked.

To that end, the 2016 VA examiner explained that the Veteran's service-connected orthopedic disabilities would not impact his ability to work in a sedentary environment.  Indeed, it is not clear how the Veteran's orthopedic disabilities would impact sedentary employment.  Most of his service-connected disabilities (outside of the lumbar spine disability, bilateral hearing loss and tinnitus) impact his lower extremities.  To that end, the Veteran's service-connected pes planus, hallux rigidus, ankle, knee, hip and thigh disabilities may impair his ability to stand long periods or carry heavy objects, but there is no evidence that those disabilities would prohibit the Veteran from engaging in sedentary-type employment, like pastoral work-which the Veteran has earned a master's degree for and spent much of his career doing.  Further, with respect to the lumbar spine disability, the examiner stated that the service-connected disability would not impact his ability to perform sedentary work.  Crucially, the Veteran has a long history of performing sedentary employment-indeed there is no evidence that he has worked in any manual labor field.  He is also educated such that he is qualified to perform sedentary work.  

The Board acknowledges that service-connected bilateral hearing loss and tinnitus may cause some occupational impairment, in both a manual and sedentary setting.  Indeed, the VA examiner explained that those service-connected disabilities cause the Veteran to have difficulty hearing; however, even taking that impairment into consideration, along with the above-discussed other service-connected disability, such is not so severe as to prohibit the Veteran from securing and maintaining substantially gainful employment.  Indeed, there is no evidence that hearing loss and tinnitus would cause substantial impairment in employment.

As such, in conclusion, a TDIU is not warranted.  A preponderance of the evidence indicates that the Veteran's service-connected disabilities would not prohibit him from securing and maintaining substantially gainful employment, particularly in a sedentary environment.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for chronic headaches is denied.

A TDIU is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


